



EXHIBIT 10.6

(Including Amendments through February 9, 2004)


3M
DEFERRED COMPENSATION PLAN


ARTICLE I
PURPOSE

The purpose of this Plan is to attract talented, competent and resourceful
managers to 3M, and to provide a strong incentive for such management employees
to remain with 3M by providing those management employees an opportunity to
defer the receipt of a portion of their compensation, with the belief that such
opportunity will permit those employees to increase their long-term financial
security.


ARTICLE II
DEFINITIONS

For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:

2.1   BENEFICIARY. “Beneficiary” means the person, persons or entity designated
by the Participant, or as provided in Article VIII, to receive any death
benefits payable under the Plan.


2.2   CLASS YEAR. “Class Year” means the calendar year in respect of which
Compensation is deferred under this Plan.


2.3   COMMITTEE. “Committee” means the Compensation Committee of the Board of
Directors of 3M.


2.4    COMPENSATION. “Compensation” means the base salary, profit sharing,
Performance Unit Plan benefits or other incentive payments that the Committee
may include from time to time, earned by a Participant during a Class Year
before reduction for compensation deferred pursuant to the Plan. However,
“Compensation” shall exclude awards (except performance awards), foreign service
premiums and allowances, stock option benefits, employer contributions to
employee benefit plans, reimbursements or payments in lieu thereof and like
payments.


--------------------------------------------------------------------------------

2.5   DEFERRAL ELECTION AGREEMENT. “Deferral Election Agreement" means the
agreement filed with the Committee by a Participant prior to the beginning of
any Class Year for which the Participant's Compensation is to be deferred
pursuant to the Plan.


2.6   DEFERRED INCOME ACCOUNT. “Deferred Income Account" means the accounts
maintained on the books of the Employer for each Participant pursuant to Article
V. A separate Deferred Income Account shall be maintained for each Participant
for each Class Year.


2.7   EMPLOYER. “Employer” means 3M Company (“3M”), its affiliates and
subsidiaries and any successor to the business thereof.


2.8   GROWTH FACTOR. “Growth Factor” is the rate at which interest will be
credited to Participants’ Deferred Income Accounts in accordance with the
provisions of Article VI. Unless and until changed by the Committee, the Growth
Factor applied during each calendar year will be the average Salomon Brothers,
Inc. 10 Year AAA Industrial Corporate Bond Rating for New Issues for the
four-week period ending with the last week ending in October of the previous
year.


2.9   PARTICIPANT. “Participant” means any management employee employed by an
Employer and who is required to file a U.S. tax return and who is within the
class of eligible employees designated by the Committee and who elects to
participate in this Plan by filing a Deferral Election Agreement in accordance
with the requirements of paragraph 4.2.


2.10   PLAN. “Plan” means the 3M Deferred Compensation Plan.


2.11   UNFORESEEABLE FINANCIAL EMERGENCY. “Unforeseeable Financial Emergency”
means an unexpected extreme financial emergency beyond the control of the
Participant (e.g., severe illness of a dependent, impending bankruptcy), which
results in the Participant's extreme need for cash.


2.12   VALUATION DATE. “Valuation Date” means the dates on which the value of a
Participant’s Deferred Income Account for each Class Year is determined as
provided in Article VI hereof. Unless and until changed by the Committee, the
Valuation Date shall be the last day of each calendar year.



ARTICLE III
EFFECTIVE DATE

The provisions of this Plan shall take effect on September 1, 1985. Calendar
year 1986 shall be the first Class Year during which the Employer will defer the
payment of any Compensation that may be earned while a Participant’s Deferral
Election Agreement is in effect hereunder. This Plan shall continue in operation
and effect until 3M terminates it in accordance with the provisions of paragraph
10.2.

--------------------------------------------------------------------------------



ARTICLE IV
PARTICIPATION

4.1   ELIGIBILITY. Each management employee of the Employer who is within the
class of employees designated for such purpose by the Committee shall be
eligible to participate in the Plan.


4.2   ELECTION TO PARTICIPATE. Each employee who meets the eligibility
requirements of paragraph 4.1 may elect to participate in the Plan by filing a
Deferral Election Agreement with the Committee not later than thirty (30) days
prior to the beginning of the applicable Class Year. The election to participate
shall be effective upon receipt by the Committee of a Deferral Election
Agreement that is properly completed and executed in accordance with the terms
of the Plan. The Committee may, in its sole discretion, waive the thirty-day
filing requirement, provided that the Deferral Election Agreement is filed with
the Committee before the commencement of the applicable Class Year.


4.3   PERIOD OF PARTICIPATION. Each employee’s election to participate made in
accordance with the provisions of paragraph 4.2 will remain in effect for the
one-year period which begins on the first day of the respective Class Year and
ends on the last day of such Class Year. Each employee who has elected to
participate in this Plan and on whose behalf Compensation has been deferred and
credited to a Deferred Income Account shall continue to be a Participant until
all amounts credited to all of the Participant’s Deferred Income Accounts have
been distributed, or until the Participant’s death, if earlier.


4.4   WAIVER OF DEFERRAL. The Committee may, in its sole discretion, grant a
waiver or suspension of a Participant’s Deferral Election Agreement, for such
time as the Committee may deem necessary, upon a finding that the Participant
has suffered an Unforeseeable Financial Emergency.



ARTICLE V
DEFERRED COMPENSATION

5.1   AMOUNTS DEFERRED. For any Class Year, a Participant may defer any whole
percentage (but no more than 50% of base salary) of all or any portion of the
Compensation earned by such Participant during the Class Year; provided,
however, that the maximum amount of any Compensation payment that may be
deferred by a Participant shall be limited to the amount otherwise payable to
such Participant after the deduction of the appropriate withholding taxes.


--------------------------------------------------------------------------------


  The minimum amount that may be deferred by any Participant shall be $1,000 per
Class Year. If the amount deferred does not reach the $1,000 minimum, the
Deferral Election Agreement for that Class Year will be voided and any amounts
deferred paid to the Participant.


5.2   AMOUNTS CREDITED TO ACCOUNT. For each Participant and each Class Year that
the Participant elects to defer Compensation hereunder the Employer shall
establish on its books a Deferred Income Account, to which the amounts deferred
in accordance with paragraph 5.1 shall be credited at such times as are in
accordance with the standard payroll procedures of the Participant’s Employer.
The amount credited to a Participant’s Deferred Income Account shall equal the
amount deferred, except that the amount credited may be reduced, at the
discretion of the Committee, to the extent that the Employer is required to
withhold any taxes or other amounts from the Participant’s deferred compensation
pursuant to any federal, state or local law.


5.3   VESTING OF DEFERRED INCOME ACCOUNT. A Participant shall always be 100%
vested in the value of his or her Deferred Income Account(s).



ARTICLE VI
DEFERRED INCOME ACCOUNTS

6.1   PERIODIC ADJUSTMENTS. The Deferred Income Accounts of each Participant
shall be revalued as of each Valuation Date. As of each Valuation Date, the
value of each Deferred Income Account shall consist of the balance of such
Deferred Income Account as of the immediately preceding Valuation Date, plus (i)
amounts deferred and credited thereto since the immediately preceding Valuation
Date pursuant to paragraph 5.2, and (ii) the interest credited thereto since the
preceding Valuation Date, minus the amount of all distributions, if any, made
from such Deferred Income Account since the preceding Valuation Date. Interest
shall be credited to all Deferred Income Accounts immediately prior to each
Valuation Date, and also to each Deferred Income Account from which
distributions are made immediately prior to each distribution. The amount of
interest credited hereunder shall be calculated by applying the Growth Factor
for the year in which the interest will be credited to the average daily balance
of the respective Deferred Income Account since the immediately preceding
Valuation Date.


6.2   STATEMENT OF ACCOUNTS. As soon as administratively feasible following the
end of each Class Year, the Committee shall submit to each Participant a
statement of such Participant's Deferred Income Account(s) in the Plan.


--------------------------------------------------------------------------------



ARTICLE VII
DISTRIBUTION OF ACCOUNTS

7.1   DISTRIBUTION DATE AND METHOD. As part of the Deferral Election Agreement
for each Class Year, the Participant shall specify the date (hereinafter
referred to as the “Distribution Date”) upon which the Employer will commence
payment of the amounts credited to the respective Deferred Income Account and
the method of paying such amounts. A Participant must select one of the
following Distribution Dates:


  (a)   The second business day of any calendar year following the Class Year
during which deferred Compensation is credited to such Deferred Income Account.


  (b)   The second business day of any one of the first through the tenth
calendar years following the Participant’s retirement from service with the
Employer.


  A participant must also select one of the following methods of payment in each
Deferral Election Agreement:


  (c)   A single lump sum distribution.


  (d)   Ten or fewer annual installments (the amount of such installment
payments shall be computed by multiplying the balance in the Deferred Income
Account on each date of payment by a fraction, the numerator of which is one and
the denominator of which equals the remaining number of scheduled annual
installment payments).


  No Deferral Election Agreement shall require the Plan to make any payment more
than 10 years after the second business day of the calendar year following the
Participant’s retirement from service with the Employer. Each payment from a
Participant’s Deferred Income Account shall be made in cash, and shall be
charged against the balance in such Deferred Income Account.


7.2   DISTRIBUTION WHILE STILL AN EMPLOYEE. If a Participant is still employed
by the Employer at the Distribution Date for any Deferred Income Account, the
entire balance of such Deferred Income Account at the Distribution Date (plus
any interest credited to such Account thereafter) shall be paid to the
Participant commencing on such date and in accordance with the method of payment
chosen by the Participant.


7.3   DISTRIBUTION FOLLOWING TERMINATION OF EMPLOYMENT. If a Participant’s
employment with the Employer is terminated for any reason other than death or
retirement, the value of such Participant’s Deferred Income Accounts shall be
determined no later than the Valuation Date immediately following the date of
termination and shall be paid to the Participant in a lump sum as soon as
administratively feasible.


--------------------------------------------------------------------------------


7.4   DISTRIBUTION FOLLOWING RETIREMENT. If a Participant retires from service
with the Employer prior to the Distribution Date for any Deferred Income
Account, the entire balance of such Account at the Distribution Date (plus any
interest credited to such Account thereafter) shall be paid to the Participant
(or Beneficiary) commencing on such Distribution Date and in accordance with the
method of payment chosen by the Participant; provided, however, that in no event
shall the portion of any Participant’s Deferred Income Account(s) attributable
to deferred Performance Unit Plan benefits be paid before the corresponding
Payment Date(s) for such benefits under the provisions of the 3M Performance
Unit Plan.


7.5   DISTRIBUTION FOLLOWING DEATH. Upon the death of a Participant prior to the
Distribution Date for any Deferred Income Account, such Account shall be paid to
the Participant’s Beneficiary in accordance with paragraph 7.2 as if the
Participant had selected a Distribution Date of the day before the Participant’s
death. Upon the death of a Participant after the Distribution Date for any
Deferred Income Account, the remaining balance (if any) of such Deferred Income
Account shall be paid to the Participant’s Beneficiary in accordance with the
method of payment chosen by the Participant.


7.6   UNFORESEEABLE FINANCIAL EMERGENCY DISTRIBUTION. Upon finding that a
Participant has suffered an Unforeseeable Financial Emergency, the Committee
may, in its sole discretion, permit the Participant to withdraw an amount from
his or her Deferred Income Account(s) sufficient to alleviate the emergency.


7.7   WITHHOLDING; PAYROLL TAXES. To the extent required by the laws in effect
at the time payments are made, the Employer shall withhold from payments made
hereunder any taxes required to be withheld for federal, state or local
government purposes.



ARTICLE VIII
DESIGNATION OF BENEFICIARIES

8.1   BENEFICIARY DESIGNATION. Each Participant shall have the right at any time
to designate any person, persons, or entity, as Beneficiary or Beneficiaries to
whom payment of the Participant’s remaining Deferred Income Accounts shall be
made in the event of the Participant’s death. Any designation filed under the
Plan may be revoked or changed by written instrument so signed and filed prior
to the Participant’s death.


8.2   BENEFICIARY PREDECEASES PARTICIPANT. If a Participant designates more than
one person to receive such Participant’s death benefit and any Beneficiary shall
predecease the Participant, the Committee shall distribute the deceased
Beneficiary’s share to the surviving designee or designees proportionately, as
the portion designated by the Participant for each bears to the total portion
designated for all survivors.


--------------------------------------------------------------------------------

8.3   ABSENCE OF EFFECTIVE DESIGNATION. If a Participant files no designation or
revokes a designation previously filed without filing a new designation, or if
all persons designated shall predecease the Participant, the Committee shall
distribute the balance of the Participant’s respective Deferred Income
Account(s) in the manner determined in accordance with the Participant’s
designation in effect with respect to the Participant’s non-optional life
insurance benefits provided for 3M salaried and union-free hourly employees or,
in the event there is no effective designation with respect to such non-optional
life insurance benefits or all persons designated thereunder predecease the
Participant, in accordance with the provisions of the non-optional life
insurance benefits plan which apply to such contingencies.


8.4   DEATH OF BENEFICIARY. If a Beneficiary to whom payments hereunder are to
be made pursuant to the foregoing provisions of this Article VIII survives the
Participant but dies prior to complete distribution to the Beneficiary of the
Beneficiary’s share,


  (a)   unless the Participant has otherwise specified in his or her
designation, the Committee shall distribute the undistributed portion of such
Beneficiary’s share to such person or persons, including such Beneficiary’s
estate, as such Beneficiary shall have designated in a writing signed by such
Beneficiary and filed with the Committee prior to such Beneficiary’s death
(which designation shall be subject to change or revocation by such Beneficiary
at any time); or


  (b)   if the Participant’s designation specifies that such Beneficiary does
not have the power to designate a successor Beneficiary or if such Beneficiary
is granted such power but fails to designate a successor Beneficiary prior to
such Beneficiary’s death, the Committee shall distribute the undistributed
portion of such Beneficiary’s share to such Beneficiary’s estate.


8.5   BENEFICIARY DISCLAIMER. Notwithstanding the foregoing provisions of this
Article VIII, in the event a Beneficiary, to whom payments hereunder would
otherwise be made, disclaims all or any portion of that Beneficiary’s interest
in such payments, such disclaimed portion of such Beneficiary’s interest in such
payments shall pass to the person or persons specified by the Participant to
take such disclaimed interest. In the event the Participant did not specify a
person or persons to take disclaimed interests, such disclaimed portion of such
Beneficiary’s interest in such payments shall pass to the person or persons who
would be entitled thereto pursuant to the Participant’s designation or the
designation made with respect to the non-optional life insurance benefits plan
referenced above, whichever is applicable pursuant to the foregoing provisions
of this Article VIII, if such Beneficiary had died immediately preceding the
death of the Participant.


--------------------------------------------------------------------------------


ARTICLE IX
ADMINISTRATION

This Plan shall be administered under the supervision and direction of the
Committee. The Committee shall have full power to formulate additional details
and regulations for carrying out this Plan. The Committee shall also be
empowered to make any and all other determinations not herein specifically
authorized which may be necessary or desirable for the effective administration
of the Plan. Any decision or interpretation of any provision of this Plan
adopted by the Committee shall be final and conclusive.


ARTICLE X
AMENDMENT AND TERMINATION OF PLAN

10.1   RIGHT TO AMEND. 3M or the Committee may at any time amend or modify the
Plan in whole or in part; provided, however, that no amendment or modification
shall adversely affect the rights of any Participant or Beneficiary acquired
under the terms of the Plan as in effect prior to such action. The consent of
any Participant, Beneficiary, Employer or other person shall not be a requisite
to such amendment or modification of the Plan.


10.2   TERMINATION. While it expects to continue this Plan indefinitely, 3M
reserves the right to terminate the Plan at any time and for any reason. Upon
the termination of the Plan, all elections to participate in the Plan and defer
Compensation hereunder will be revoked, and the amounts already credited to
existing Deferred Income Accounts will be distributed to the Participants in
accordance with the provisions of Article VII.



ARTICLE XI
GENERAL PROVISIONS

11.1   UNSECURED GENERAL CREDITOR. No Employer shall have any obligation to set
aside funds, or otherwise make any special provision for its liability, with
respect to amounts that are credited to any Deferred Income Accounts, prior to
the time that it is required to distribute such amounts pursuant to Articles V
and VII. Employer’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise to pay money in the future. Each Participant (or
Beneficiary) shall be an unsecured general creditor of the Participant’s
Employer with respect to amounts credited to the Participant’s Deferred Income
Accounts.


11.2   NONASSIGNABILITY. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder. All payments and the rights to all
payments are expressly declared to be nonassignable and nontransferable. No part
of the amounts payable hereunder shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments or decrees, or
transferred by operation of law in the event of a Participant’s or any
Beneficiary’s bankruptcy or insolvency.


--------------------------------------------------------------------------------

11.3   NOT A CONTRACT OF EMPLOYMENT. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Employer and
any Participant, and the Participants (or their Beneficiaries) shall have no
rights against the Employer except as may otherwise be specifically provided
herein. Moreover, nothing in this Plan shall be deemed to give any Participant
the right to be retained in the service of the Employer or to interfere with the
right of the Employer to discipline or discharge such Participant at any time
for any reason whatsoever.


11.4   TERMS. Wherever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or in the
singular, as the case may be, in all cases where they would so apply.


11.5   CAPTIONS. The captions of the articles and paragraphs of this Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.


11.6   GOVERNING LAW. The provisions of this Plan shall be construed and
interpreted according to the laws of the State of Minnesota.


11.7   VALIDITY. In case any provision of this Plan shall be ruled or declared
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.


11.8   NOTICE. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to the Committee at the principal
office of 3M Company. Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification.


11.9   SUCCESSORS. The provisions of this Plan shall bind and inure to the
benefit of the Employer and its successors and assigns. The term successors as
used herein shall include any corporation or other business entity which shall,
whether by merger, consolidation, purchase or otherwise, acquire all or
substantially all of the business and assets of the Employer, and successors of
any such corporation or other business entity.


11.10   INCOMPETENT. In the event that it shall be found upon evidence
satisfactory to the Committee that any Participant or Beneficiary to whom a
benefit is payable under this Plan is unable to care for his or her affairs
because of illness or accident, any payment due (unless prior claim therefore
shall have been made by a duly authorized guardian or other legal
representative) may be paid, upon appropriate indemnification of the Committee,
to the spouse or other person deemed by the Committee to have accepted
responsibility for such Participant or Beneficiary. Any such payment made
pursuant to this paragraph 11.10 shall be in complete discharge of any liability
therefore under the Plan.


--------------------------------------------------------------------------------


ARTICLE XII
CHANGE IN CONTROL

12.1   DEFINITIONS. For purposes of this Article XII, the following words and
phrases shall have the meanings indicated below, unless the context clearly
indicates otherwise:


  (a)   “Person” shall have the meaning associated with that term as it is used
in Sections 13(d) and 14(d) of the Act.


  (b)   “Affiliates and Associates” shall have the meanings assigned to such
terms in Rule 12b-2 promulgated under Section 12 of the Act.


  (c)   “Act” means the Securities Exchange Act of 1934.


  (d)   “Continuing Directors” shall have the meaning assigned to such term in
Article Thirteenth of the Company’s Restated Certificate of Incorporation.


  (e)   “Code” means the Internal Revenue Code of 1986, as amended.


  (f)   “Company” means 3M Company, a Delaware corporation.


12.2   TERMINATION UPON CHANGE IN CONTROL. This Plan shall terminate and the
Company shall immediately distribute in cash to the respective Participants the
amounts credited to all existing Deferred Income Accounts upon the occurrence of
a Change in Control of the Company.


12.3   DEFINITION OF CHANGE IN CONTROL. For purposes of this Article XII, a
Change in Control of the Company shall be deemed to have occurred if:


  (a)   any Person (together with its Affiliates and Associates), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, is or becomes the “beneficial owner” (as that term is defined in
Rule 13d-3 promulgated under the Act), directly or indirectly, of securities of
the Company representing thirty percent (30%) or more of the combined voting
power of the Company’s then outstanding securities, unless a majority of the
Continuing Directors of the Company’s Board of Directors prior to that time have
determined in their sole discretion that, for purposes of this Plan, a Change in
Control of the Company has not occurred; or


  (b)   the Continuing Directors of the Company’s Board of Directors shall at
any time fail to constitute a majority of the members of such Board of
Directors.


--------------------------------------------------------------------------------

12.4   GROSS UP FOR EXCISE TAX. In the event that the payments made pursuant to
this Article XII are finally determined to be subject to the excise tax imposed
by Section 4999 of the Code, the Company shall pay to each Participant an
additional amount such that the net amount retained by such Participant, after
allowing for the amount of such excise tax and any additional federal, state and
local income taxes paid on the additional amount, shall be equal to the value of
the Deferred Income Accounts distributed to such Participant pursuant to this
Article XII.


12.5   REIMBURSEMENT OF FEES AND EXPENSES. The Company shall pay to each
Participant the amount of all reasonable legal and accounting fees and expenses
incurred by such Participant in seeking to obtain or enforce his rights under
this Article XII or in connection with any income tax audit or proceeding to the
extent attributable to the application of Section 4999 of the Code to the
payments made pursuant to this Article XII, unless a lawsuit commenced by the
Participant for such purposes is dismissed by the court as being spurious or
frivolous. The Company shall also pay to each Participant the amount of all
reasonable tax and financial planning fees and expenses incurred by such
Participant in connection with such Participant’s receipt of payments pursuant
to this Article XII.















--------------------------------------------------------------------------------